  Case 3:18-cv-02067-X Document 49 Filed 03/30/20                  Page 1 of 3 PageID 1231



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ROBERT W. PEAK and CINDY J.                       §
HURRELBRINK PEAK, Individually and                §
On Behalf of All Others Similarly Situated,       §              Case No. 3:18-cv-02067-X
                                                  §
                           Plaintiffs,            §
                  v.                              §
ZION OIL & GAS, INC., VICTOR G.                   §
CARRILLO, and MICHAEL B.                          §
CROSWELL, JR.,                                    §
                                                  §
                                  Defendants.     §

                           NOTICE OF VOLUNTARY DISMISSAL

       WHEREAS, no Defendant in the above-captioned action has served an answer or a motion

for summary judgment;

       NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A) of the Federal Rules of

Civil Procedure, Lead Plaintiffs hereby voluntarily dismiss the above-captioned action, with

prejudice, as to all Defendants. All parties will bear their own costs and fees.




                                                 1
  Case 3:18-cv-02067-X Document 49 Filed 03/30/20       Page 2 of 3 PageID 1232


Dated: March 30, 2020                     Respectfully submitted,

                                          POMERANTZ LLP

                                          By: /s/ Omar Jafri

                                          Patrick V. Dahlstrom
                                          Omar Jafri
                                          10 South LaSalle Street, Suite 3505
                                          Chicago, IL 60603
                                          Telephone: (312) 377-1181
                                          Facsimile: (312) 229-8811
                                          Email: pdahlstrom@pomlaw.com
                                                  ojafri@pomlaw.com


                                         THE BRISCOE LAW FIRM, PLLC

                                         Willie C. Briscoe
                                         (Texas Bar No.: 24001788)
                                         (Southern District No.: 25157)
                                         3131 McKinney Avenue, Suite 600
                                         Dallas, Texas 752014
                                         Telephone: (214) 643-6011
                                         Facsimile: (281) 254-7789
                                         Email: wbriscoe@thebriscoelawfirm.com

                                         Attorneys for Lead Plaintiffs




                                     2
  Case 3:18-cv-02067-X Document 49 Filed 03/30/20              Page 3 of 3 PageID 1233



                               CERTIFICATE OF SERVICE

        I hereby certify that on March 30, 2020, I electronically filed this document using the
CM/ECF system, which will automatically send email notification of such filing to all attorneys
of record.

                                                   /s/ Omar Jafri
                                                   Omar Jafri




                                              3
